DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


19. (previously presented) A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving a first data and a second data; determining to transmit, in a first time resource, a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in response to the first data; and determining to transmit, in a second time resource, a second HARQ-ACK information in response to the second data, wherein priorities are configured to the first HARQ-ACK information and the second HARQ-ACK information, based on that the first time resource and the second time resource overlap in time: , transmitting HARO-ACK information having a higher priority among the first HARO-ACK information and the second HARO-ACK information; and dropping HARQ-ACK information having a lower priority among the first HARQ- ACK information and the second HARQ-ACK or the second HARQ-ACK information is transmitted on a physical uplink shared channel (PUSCH): a number of coded symbols for the first HARO-ACK information is determined based on a first beta offset parameter, and a number of coded symbols for the second HARO-ACK information is determined based on a second beta offset parameter, which has a different value than the first beta offset parameter.  
21. (Currently Amended) The method of claim 19, wherein the first beta offset parameter and the second beta offset parameter are configured independently.  
22. (Canceled)  
23. (previously presented) A user equipment (UE) configured to operate in a wireless communication system, the UE comprising: a receiver and a transmitter; at least one processor; and at least one memory operably coupled to the at least one processor and storing instructions which, when executed, cause the at least one processor to perform operations comprising: receiving a first data and a second data; determining to transmit, in a first time resource, a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in response to the first data; and determining to transmit, in a second time resource, a second HARQ-ACK information in response to the second data, wherein priorities are configured to the first HARQ-ACK information and the second HARQ-ACK information, based on that the first time resource and the second time resource overlap in time: , transmitting HARO-ACK information having a higher priority among the first HARO-ACK information and the second HARO-ACK information; and dropping HARQ-ACK information having a lower priority among the first HARQ- ACK information and the second HARQ-ACK information, wherein based on that the 
24. (Canceled)  
25. (Currently Amended) The UE of claim 23, wherein the first beta offset parameter and the second beta offset parameter are configured independently.  
26. (Canceled)  
27. (Currently Amended) At least one transitory computer-readable storage medium storing instructions that, based on being executed by at least one processor, control a user equipment (UE) to perform operations in a wireless communication system, the operations comprising:
 receiving a first data and a second data; 
determining to transmit, in a first time resource, a first hybrid automatic repeat request- acknowledgement (HARQ-ACK) information in response to the first data; and determining to transmit, in a second time resource, a second HARQ-ACK information in response to the second data, 
wherein priorities are configured to the first HARQ-ACK information and the second HARQ-ACK information, based on that the first time resource and the second time resource overlap in time:

dropping HARQ-ACK information having a lower priority among the first HARQ-ACK information and the second HARQ-ACK information, 
wherein based on that the first HARQ-ACK information and the second HARQ-ACK information are transmitted on a physical uplink shared channel (PUSCH): 
a number of coded symbols for the first HARQ-ACK information is determined based on a first beta offset parameter, and 
a number of coded symbols for the second HARQ-ACK information is determined based on a second beta offset parameter, which has a different value than the first beta offset parameter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DADY CHERY/Primary Examiner, Art Unit 2461